                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION


VALUE LINX SERVICES, LLC, an Oregon                          No. 3:18-cv-02126-HZ
corporation and PRIORITY PAYMENT
SYSTEMS WEST, an Oregon corporation,                         OPINION & ORDER

              Plaintiffs,

       v.

LINX CARD, INC., a Delaware corporation;
LINXPAY, INC., a California corporation; and
LPH FINANCIAL, INC., a California
corporation,

              Defendants.

Darian A. Stanford
Paul W. Conable
Steven D. Olson
Tonkon Torp LLP
888 S.W. Fifth Avenue, Suite 1600
Portland, OR 97204

              Attorneys for Plaintiffs

Brian T. Kiolbasa
Pilar C. French
Lane Powell, PC
601 S.W. Second Avenue, Suite 2100
Portland, OR 97204

              Attorneys for Defendants


1 – OPINION & ORDER
HERNÁNDEZ, District Judge:

       This matter comes before the Court on Defendants’ Motion to Dismiss Plaintiffs’ First

Amended Complaint [ECF 23] and Motion to Strike Declaration of Tyler Young [ECF 28].

       For the reasons that follow, the Court GRANTS in part and DENIES in part Defendants’

Motion to Dismiss as follows: The Court denies Defendants’ Motion as to Claims One, Four, and

Five. The Court, however, grants Defendants’ Motion as to Plaintiffs’ Claims Two and Three.

The Court dismisses those claims without prejudice and with leave to amend. To the extent that

Plaintiffs intend to file a Second Amended Complaint, the Court directs Plaintiffs to do so no

later than August 15, 2019.

       The Court also GRANTS Defendants’ Motion to Strike insofar as the Court declines to

consider the Young Declaration and attached Exhibits in ruling on Defendants’ Motion to

Dismiss.

                                         BACKGROUND

       The following facts are taken from Plaintiffs’ First Amended Complaint [ECF 22] and

are assumed to be true at this early stage of the proceedings:

       Plaintiff Priority Payment Systems West (“PPSW”) is a credit-card processing company

founded by Tyler Young. Plaintiff Value Linx Services (“VLS”) is a related entity that Young

created specifically to handle business with Defendant Linx Card, Inc.1

       Linx is a payment-processing company that, as relevant to his case, sells gift cards bought

at kiosks within cannabis dispensaries to allow consumers to purchase cannabis products without


1
  Young initially founded another entity, Norml Payment Processing, through which to handle
his business relationship with Linx. Norml Payment Processing does not bear any relationship to
the National Organization for the Reform of Marijuana Laws. VLS replaced Norml as the entity
through which Young engaged in business with Linx. In any event, distinctions between the
entities created by Young are not material to these Motions. Accordingly, the Court generally
refers to Young’s entities collectively as “VLS.”
2 – OPINION & ORDER
cash. VLS and Linx entered into a contract under which, as detailed below, VLS marketed Linx

systems to cannabis retailers.

       Defendants LinxPay, Inc., and LPH Financial, Inc., are California corporations that either

share an address with Linx or are located nearby. Both LinxPay and LPH Financial made

payments to VLS under its contract with Linx. From these facts Plaintiffs allege Linx delegated

its duty to pay VLS to LinxPay and LPH Financial.

       Because of restrictions under federal law, recreational-cannabis retailers have generally

operated on a cash-only basis. Linx’s products and services presented a mechanism by which

consumers and retailers could complete transactions using a credit card. Linx placed kiosks

inside the stores of participating cannabis retailers at which customers could use their credit card

to buy a gift card. Those customers could then purchase cannabis products using the gift card,

obviating the need for the consumer to complete the transaction in cash. Linx profited from these

arrangements in three ways: (1) by charging a $2.00 “load fee” each time a consumer loaded

money onto a Linx card; (2) by charging a $0.35 “transaction fee” every time a Linx card was

redeemed at a retail store; and (3) by collecting a 2.75% “discount fee” from the retailer on every

sale using a Linx card.

       After learning of Linx’s business from an associate, Young reached out to Linx’s

founders, Patrick Hammond and Kevin Senn, to propose forming a business relationship. On

October 18, 2016, VLS and Linx entered into a contract by which “VLS would attempt to attract

cannabis retail merchants in Oregon and elsewhere to use the [Linx] card system.” First Am.

Compl. [ECF 22] ¶ 12. Plaintiffs allege Linx had only eight active cannabis retail customers at

the time they entered into the contract, two of which were in Oregon.




3 – OPINION & ORDER
       With respect to retailers that VLS convinced to user the Linx system, the contract

provided Linx would be paid a $2.00 load fee, the $0.35 transaction fee, and a 2.95% discount

fee.2 These standard rates under the contract are referred to collectively as the “buy rate.” If VLS

could convince the retailers to enter into agreement to pay more than the buy rate, then VLS

would earn 90% of the additional revenue while Linx would keep the remaining 10%. This split

of the additional revenue above the buy rate is known as the “residual split.”

       Once the VLS portfolio reached a cumulative $1 million in processing volume, the

contract provided Linx’s “discount fee” would drop from 2.95% to 2.85%, with VLS earning the

additional portion of the residual split. Once the VLS portfolio reached a cumulative $2 million

in processing volume, the discount fee was to fall to 2.75%, the transaction fee would drop to

$0.30, and VLS’s share of the residual split was to increase to 95%.

       The contract provided all residual payments to VLS were due within three to five

business days of the end of each calendar month. In addition, the contract entitled VLS to its

residual split even after the termination of the contract so long as retailers secured by VLS

continued to use the Linx system.

       With respect to the relationship between VLS and Linx, the contract provided VLS could

promote Linx products in any state and would become the exclusive reseller of Linx products in

Oregon after VLS attracted 25 retailers to use the Linx system. Moreover, after Linx “attained its

initial goals” in Oregon, the contract provided VLS “could also receive exclusivity for the entire

Pacific Northwest.” First Am. Compl. ¶ 12. As for Linx’s obligations, it agreed “not to pursue

any end user’s [sic] without VLS involvement for at least six months” and that Linx would




2
 The First Amended Complaint does not explain why the 2.95% discount fee under the contract
was different from the standard 2.75% discount fee.
4 – OPINION & ORDER
“provide at no cost to the [retailer] or VLS a full iPad station” on which to complete transactions.

Id.

       After entering into the contract Young set up Norml (which was later replaced by VLS).

Young also diverted half of PPSW’s credit-card processing workforce to work on matters related

to Linx and hired a new salesperson primarily to work on the Linx contract. In December 2016

Young travelled to California to meet with Linx management. During those meetings Young

discussed investing $100,000.00 in Linx. Senn and Linx’s head of sales, John Wilson, however,

told Young “to invest that $100,000.00 in VLS’ sales efforts instead.” First Am. Compl. ¶ 14.

Plaintiffs allege “[i]n exchange for such investment and for devoting his time and energy to VLS

and LINX rather than to PPSW’s traditional credit card sales business, Kevin Senn and John

Wilson promised that LINX would provide financial rewards.” Id. ¶ 15. In particular, Plaintiffs

allege Senn and Wilson promised Young that if “VLS invested $100,000 into VLS’s sale efforts

and focused on VLS rather than PPSW’s credit card processing business, Mr. Young and VLS

would be paid at or in excess of the level of Zach Senn (represented at around five percent) in the

event of an exit.” Id. As a result of this conversation Young and VLS spent approximately

$130,000.00 enhancing VLS’s sales efforts, shifted all but one PPSW credit-card employee to

the Linx contract, and Young devoted “nearly all of his time” to the Linx matters.

       By the end of July 2017 VLS signed over 60 “cannabis merchant applications” with

retailers, of which 52 were actively using Linx services in August 2017 and 56 were actively

using Linx services in September 2017. The “majority” of those retailers agreed to pay fees at

the following rates: $3.00 load fees, $0.55 transaction fees, and 4.99% discount fees. Id. ¶ 17. By

mid-May 2017 VLS had achieved the $1 million threshold necessary to lower Linx’s discount

rate to 2.85%. In July 2017 VLS achieved the $2 million threshold necessary to make the



5 – OPINION & ORDER
discount rate drop to 2.75%, the transaction fee to fall to $0.30, and VLS’s residual share to rise

to 95%.

       Plaintiffs allege Linx’s residual payments to VLS were chronically late from the outset of

their contractual relationship. The residual payments that VLS received came from either

LinxPay or LPH Financial. By January 5, 2018, VLS had earned approximately $174,742.15 in

residual payments. Defendants, however, had only paid $141,381.15 to VLS. Defendants did not

make any residual payments for 2018. Although Defendants paid an additional $33,361 to VLS

on May 1, 2018, Plaintiffs allege that amount only resolved the outstanding residual amounts

from 2017. Plaintiffs allege they are entitled to residual payments in the amount of

approximately $365,627.00 for 2018 with additional amounts for 2019 and prospective residual

entitlements.

       In Claim One Plaintiffs bring a breach-of-contract claim against all Defendants. In Claim

Two Plaintiffs bring a claim for breach of the covenant of good faith and fair dealing against all

Defendants on the basis that Linx “attempt[ed] to interfere with Plaintiffs’ ability to perform

under the 2016 Contract.” Id. ¶ 35. In Claim Three Plaintiffs bring a claim against Linx for

breach of an oral contract on the basis that Linx failed to pay Plaintiffs the amount equal to five

percent of Linx’s valuation as promised by Senn and Wilson at the December 2016 meeting. In

Claim Four Plaintiffs bring a promissory-estoppel claim against Linx on the basis that VLS

invested $130,000.00 in its company related to the Linx contract in detrimental reliance on the

promises made at the December 2016 meeting. Finally, in Claim Five Plaintiffs bring a claim for

unjust enrichment against Linx on the basis that Linx was unjustly enriched as a result of the

actions VLS took in reliance on the promises made at the December 2016 meeting.




6 – OPINION & ORDER
                                           STANDARDS

       A motion to dismiss for failure to state a claim may be granted only when there is no

cognizable legal theory to support the claim or when the complaint lacks sufficient factual

allegations to state a facially plausible claim for relief. Shroyer v. New Cingular Wireless Servs.,

Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of a complaint’s factual

allegations, the court must accept all material facts alleged in the complaint as true and construe

them in the light most favorable to the non-moving party. Wilson v. Hewlett–Packard Co., 668

F.3d 1136, 1140 (9th Cir. 2012). However, the court need not accept unsupported conclusory

allegations as truthful. Holden v. Hagopian, 978 F.2d 1115, 1121 (9th Cir. 1992); see also

Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003) (“[W]e do not

necessarily assume the truth of legal conclusions merely because they are cast in the form of

factual allegations”) (internal quotation marks and alterations omitted). To survive a motion to

dismiss, a complaint “must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face[,]” meaning “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

                                           DISCUSSION

       Defendants move to dismiss each of Plaintiffs’ claims at least in part for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6). Defendants move to dismiss Claim One as

to LinxPay or LPH Financial only. Defendants move to dismiss Claims Two, Three, Four, and

Five in their entirety. In addition, Defendants move to strike the Declaration of Tyler Young

[ECF 26] and the Exhibits attached thereto that Plaintiffs submitted together with their Response

to Plaintiffs’ Motion.



7 – OPINION & ORDER
       It is undisputed that this case is properly before this Court on diversity jurisdiction

pursuant to 28 U.S.C. § 1332. Accordingly, the Court applies the substantive law of the State of

Oregon and federal rules of procedure.3 Hyan v. Hummer, 825 F.3d 1043, 1046 (9th Cir. 2016);

see also Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).

I.     Motion to Strike Young Declaration

       As a threshold matter, the Court must address whether it will consider the Young

Declaration and its attached Exhibits as part of the record on Plaintiffs’ Motion to Dismiss.

       “Generally, district courts may not consider material outside the pleadings when

assessing the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil

Procedure.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). On a

motion to dismiss the court may “consider materials incorporated into the complaint or matters

of public record.” Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).

       The incorporation-by-reference doctrine is intended to “prevent[] plaintiffs from selecting

only portions of documents that support their claims, while omitting portions of those very

documents that weaken—or doom—their claims.” Khoja, 899 F.3d at 1002. The court may

consider a document incorporated by reference into the complaint when the complaint “‘refers

extensively to the document or the document forms the basis of the plaintiff’s claim.’” Id.

(quoting United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003)). The “mere mention of the

existence of a document,” however, is insufficient to justify incorporation by reference. Coto

Settlement, 593 F.3d at 1038. Although a document is properly considered on a Rule 12(b)(6)

motion in the “rare instances when assessing the sufficiency of a claim requires that the




3
  The parties agree Oregon substantive law applies to this case and do not point to any evidence
in the record from which the Court could reach any other conclusion.
8 – OPINION & ORDER
document at issue be reviewed,” a document should not be considered if it “merely creates a

defense to the well-pled allegations in the complaint.” Khoja, 899 F.3d at 1002. Thus,

“[a]lthough the incorporation-by-reference doctrine is designed to prevent artful pleading by

plaintiffs, the doctrine is not a tool for defendants to short-circuit the resolution of a well-pleaded

claim.” Id. at 1003.

        Moreover, “what inferences a court may draw from an incorporated document should

also be approached with caution.” Id. Although “a court ‘may assume [an incorporated

document’s] contents are true for purposes of a motion to dismiss under Rule 12(b)(6),’” the

court may not “assume the truth of an incorporated document if such assumptions only serve to

dispute facts stated in a well-pleaded complaint.” Id. (quoting Marder v. Lopez, 450 F.3d 445,

448 (9th Cir. 2006)).

        A court may also consider materials outside the complaint if those materials are properly

subject to judicial notice. Id. at 998. “Judicial notice under [Federal] Rule [of Evidence] 201

permits a court to notice an adjudicative fact if it is ‘not subject to reasonable dispute.’” Id. at

999 (quoting Fed. R. Evid. 201(b)). “A fact is ‘not subject to reasonable dispute’ if it is

‘generally known,’ or ‘can be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.’” Id. (quoting Fed. R. Evid. 201(b)(1)–(2)). A court, however,

may not take judicial notice of “disputed facts contained in such public records.” Id.

        Defendants move to strike the Young Declaration and the attached Exhibits on three

bases: (1) the complaint filed in California state court initiating an action by Linx against VLS

attached Exhibit 2 to the Young Declaration should be stricken as immaterial and duplicative of

the First Amended Complaint in this case; (2) Young’s statement in paragraph four of the

Declaration regarding the source of the residual payments is duplicative of the First Amended



9 – OPINION & ORDER
Complaint; and (3) the letter and email attached as Exhibits 3 and 4 of the Young Declaration are

outside the scope of the pleadings and, therefore, should not be considered on the Motion to

Dismiss.

        The Court agrees with Defendants that the California state-court complaint and the

substance of the Young Declaration are duplicative of the Complaint and, therefore, are

unnecessary to consider on Defendants’ Motion to Dismiss. Plaintiffs rely on the letter and email

attached as Exhibits 3 and 4 as support for their allegation that Linx interfered with Plaintiffs’

attempts to perform under the 2016 Contract. See Am. Compl. ¶ 35. The First Amended

Complaint, however, does not “‘refer[] extensively to the document[s]’” nor do the

“‘document[s] form[] the basis of’” Plaintiffs’ claims. See Khoja, 899 F.3d at 1002 (quoting

Ritchie, 342 F.3d at 907). Accordingly, the Court concludes Exhibits 3 and 4 of the Young

Declaration have not been incorporated to the First Amended Complaint, and, therefore, the

Court may not consider them in the consideration of Defendants’ Motion to Dismiss. After

reviewing the Young Declaration the Court finds there is not any portion of the Declaration itself

or the attached Exhibits that is both material and appropriate for consideration on Defendants’

Motion.

        Accordingly, on this record the Court grants Defendants’ Motion to Strike and declines to

consider the Young Declaration and the attached Exhibits in its evaluation of the merits of

Defendants’ Motion to Dismiss.

II.     Motion to Dismiss Plaintiffs’ First Amended Complaint

        As noted, Defendants move to dismiss each claim in Plaintiffs’ First Amended Complaint

at least in part.




10 – OPINION & ORDER
         A.     Claim One – Breach of Contract

         Defendants first assert LinxPay and LPH Financial must be dismissed because Plaintiffs

have not alleged sufficient facts to state a claim against them in Claim One or, by extension, in

Claim Two.4 As noted, the only factual allegations specific to LinxPay and LPH Financial are

that they are located at the same address or at an address near where Linx is located, and that the

residual payments that VLS received came from LinxPay and LPH Financial. From these facts

Plaintiffs further allege LinxPay and LPH Financial assumed obligations under the 2016

Contract, including the obligation to make residual payments to VLS.

         Defendants assert these factual allegations are insufficient to state a claim as to LinxPay

or LPH Financial. The Court disagrees. Although the allegations specifically relating to LinxPay

and LPH Financial in the First Amended Complaint are limited, they are sufficient to give rise to

a plausible inference that Linx delegated the duty to pay VLS to LinxPay and LPH Financial and

that LinxPay and LPH Financial, therefore, may now be liable to Plaintiffs for breach as a result

of their failure to continue to make residual payments. “Contract duties are generally delegable,

unless prohibited by statute, public policy or the terms of the contract.” 29 Williston on

Contracts § 74:27 (4th ed. 2019). “Contractual duties are . . . not delegable if they involve the

personal qualities or skills of the obligor, in the absence of consent by the obligee.” Id. The

alleged duty to make residual payments to VLS did not involve the personal qualities or skills of

Linx, and Defendants do not cite any authority for the proposition that an entity that assumes

contractual obligations cannot be liable for subsequent nonperformance of those obligations.




4
    Defendants do not seek dismissal of Claim One as to VLS.
11 – OPINION & ORDER
       In their Reply Defendants rely on cases that hold assignees of contractual rights are not

liable under that contract. See Daniels v. Parker, 209 Or. 419, 422–23, 306 P.2d 735 (1957);

Cascade Shopping Ctr. v. United Grocers, Inc., 106 Or. App. 428, 432, 808 P.2d 720 (1991)(“As

a matter of general contract law, even if an assignment of a contract is valid, it does not impose

on the assignee liabilities of the assignor without the assignee’s assumption of those liabilities.

By assuming the assignor’s liabilities, the assignee creates privity of contract with the party to

whom the assignor is liable.”). These cases are unhelpful to Defendants’ Motion, however,

because Plaintiffs do not allege Linx assigned its rights under the contract to LPH Financial or

LinxPay; instead, Plaintiffs plausibly allege that Linx delegated at least its duty to pay VLS to

LinxPay and LPH Financial. See 29 Williston on Contracts § 74:26 (“A clear conception of the

law governing the assignment of contracts can be obtained only by sharply distinguishing

between the attempted assignment of rights and the attempted delegation of duties.”). If

anything, Cascade Shopping Center suggests Plaintiffs allegations are sufficient to state a claim

against LPH Financial and LinxPay because Plaintiffs plausibly allege those entities assumed

Linx’s liabilities under the contract and, therefore, created privity of contract with VLS. See

Cascade Shopping Ctr., 106 Or. App. at 432.

       Accordingly, on this record the Court declines to dismiss Plaintiffs’ Claim One as to

LinxPay or LPH Financial.

       B.      Claim Two – Breach of the Covenant of Good Faith and Fair Dealing

       As noted, in Claim Two Plaintiffs assert all Defendants breached the covenant of good

faith and fair dealing by “attempting to interfere with Plaintiffs’ ability to continue to perform

under the 2016 Contract.” First Am. Compl. ¶ 35. In their Response to Defendants’ Motion to

Dismiss Plaintiffs make clear that they are pursuing Claim Two in the alternative to Claim One



12 – OPINION & ORDER
in anticipation that Defendants may argue they did not breach the contract because Plaintiffs

failed to perform. Pls.’ Resp. at 6–8.

       Although Plaintiffs’ legal theory on Claim Two may be viable, the allegations in the First

Amended Complaint fall well short of providing sufficient factual support for such a claim.

Plaintiffs, in particular, do not allege how Defendants attempted to interfere with Plaintiffs’

ability to perform. Absent any such allegations, Plaintiffs’ First Amended Complaint amounts to

no more than the “labels and conclusions” that are insufficient to state a claim under Rule

12(b)(6). See Iqbal, 556 U.S. at 678.

       Accordingly, on this record the Court dismisses Plaintiffs’ Claim Two for failure to state

a claim under Rule 12(b)(6). Although the Court does not consider such documents in its

consideration of the merits of Defendants’ Motion to Dismiss, the Court observes that some of

the documents attached to the Young Declaration indicate that Plaintiffs may be able to allege

additional facts relevant to Claim Two. Because leave to amend a complaint should be “freely

give[n],” the Court dismisses Claim Two without prejudice and grants Plaintiffs leave to amend

their complaint as to Claim Two. See Fed. R. Civ. P. 15(a)(2).

       C.      Claim Three – Breach of Oral Contract

       As noted, Defendants move to dismiss Plaintiffs’ Claim Three on the basis that the terms

of the oral contract alleged in the First Amended Complaint are not sufficiently definite to be

enforced.

       The party asserting breach bears the burden of proving the existence of an enforceable

contract in the first instance. Holdner v. Holdner, 176 Or. App. 111, 120, 29 P.3d 1199 (2001). In

general, a contract may be oral or written. Ponderosa Props., LLC v. Emp’t Dep’t, 262 Or. App.

419, 435, 325 P.3d 762 (2014). When “determining whether a contract exists and what its terms



13 – OPINION & ORDER
are,” the court “examine[s] the parties’ objective manifestations of intent, as evidenced by their

communications and acts.” Ken Hood Constr. Co. v. Pac. Coast Constr., Inc., 201 Or. App. 568,

578, 120 P.3d 6, 11 (2005)). “If the parties’ communications and actions manifest assent to be

bound by promises, they will form a contract unless the promises are ‘so indefinite that a court

cannot determine what the parties intended.’” Wieck v. Hostetter, 274 Or. App. 457, 472, 362

P.3d 254 (2015)(quoting Logan v. D.W. Sivers Co., 343 Or. 339, 347, 169 P.3d 1255 (2007)). To

be enforceable the oral contract must represent a meeting of the minds on “the essential terms,”

but not necessarily all terms. Pacificorp v. Lakeview Power Co., 131 Or. App. 301, 307, 884

P.2d 897 (1994). “A term is ‘material’ to an enforceable agreement when it goes to the substance

of the contract and, if breached, defeats the object of the parties in entering into the agreement.”

Johnstone v. Zimmer, 191 Or. App. 26, 34, 81 P.3d 92 (2003).

         Oregon courts have found contract terms too indefinite to be enforced when the terms do

not provide a sufficient standard from which to judge the performance of the parties. For

example, the Oregon Court of Appeals has found a promise to “check references” of prospective

temporary employees to be too indefinite to be enforceable and, therefore, concluded the parties

did not mutually assent to essential terms in an oral contract. VTech Commc’ns, Inc. v. Robert

Half, Inc., 190 Or. App. 81, 88–89, 77 P.3d 1154 (2003). The court reasoned that the term

“check references” was too indefinite because the record did not reflect that the parties had

agreed on any standard for determining how many references had to be checked, what it meant to

“check” a reference, or how to evaluate any information gleaned while checking references. Id.

at 89.

         As noted, Plaintiffs contend Senn and Wilson promised Young that if he invested

$100,000 in VLS’s sales efforts and Young “devoted his time and energy to VLS and LINX



14 – OPINION & ORDER
rather than PPSW’s traditional credit card sales business,” then Young and VLS “would be paid

at or in excess of the level of Zach Senn (represented at around five percent) in the event of an

exit.” First Am. Compl. ¶¶ 14–15. Although the $100,000 investment term in the alleged oral

contract would be sufficiently definite in isolation, Young was also required to “devote[] his time

and energy to VLS and LINX rather than PPSW’s traditional credit card sales business.” Id. Like

the term at issue in VTech, this term lacks any standard for determining whether Young had

sufficiently “devoted his time and energy to VLS” rather than to PPSW. There is not any other

basis in the First Amended Complaint from which to find the parties agreed on a standard for

determining whether Young’s efforts were sufficient to trigger Linx’s additional obligation to

pay Young and/or VLS.

       On this record, therefore, the Court concludes the oral contract as alleged in the First

Amended Complaint is not sufficiently definite to be enforceable. Accordingly, the Court

dismisses Plaintiffs’ Claim Three on that basis. The Court, however, finds Plaintiffs should be

provided an opportunity to amend Claim Three in order to give them a chance to allege

additional facts from which the Court could find the parties entered into an enforceable contract.

       D.      Claim Four – Promissory Estoppel

       As noted, in Claim Four Plaintiffs bring a claim for promissory estoppel on the basis that

VLS invested $130,000.00 in its company related to the Linx contract in detrimental reliance on

the promises made at the December 2016 meeting. Defendants move to dismiss Claim Four on

the basis that the promise allegedly made by Senn and Wilson was too indefinite for Plaintiffs to

reasonably rely on that promise, and, in any event, VLS’s alleged reliance was not foreseeable.

       “In Oregon, courts ‘use the term promissory estoppel to refer to two similar but distinct

concepts.’” Global Exec. Mgmt. Solutions, Inc. v. Int’l Bus. Mach. Corp., 260 F. Supp. 3d 1345,



15 – OPINION & ORDER
1381 (D. Or. 2017)(quoting Lash v. PNC Bank, N.A., No. 3:14-cv-01791-SI, 2015 WL 1319321,

at *3 (D. Or. Mar. 24, 2015)). “In the first, ‘actions taken in reliance on a definite promise may

serve as a substitute for consideration[.]’” Id. (quoting Lash, 2015 WL 1319321, at *3). “In the

second application of the theory, ‘a party acts in reliance on an indefinite promise to create a

binding obligation.’” Id. (quoting Lash, 2015 WL 1319321, at *3). Plaintiff’s promissory-

estoppel claim relies on the second theory of the doctrine.

       A claim based on the second conception of promissory estoppel has four elements: (1) a

promise; (2) which the promisor could reasonably foresee would induce conduct of the kind

which occurred; (3) the plaintiff actually relied on the promise; and (4) the plaintiff’s reliance on

the promise resulted in a substantial change in position. Neiss v. Ehlers, 135 Or. App. 218, 223,

899 P.2d 700 (1995). “[P]romissory estoppel can apply, under appropriate circumstances, to

promises that are indefinite or incomplete.” Id. at 228. The Neiss court further explained:

       The evil to be rectified through promissory estoppel is not the breach of the promise, but
       the harm that results from the promisor's inducement and the promisee’s actions in
       reliance. The fact that a promise is indefinite, incomplete or even incapable of
       enforcement according to its own terms, does not mean that no redress should be possible
       for the damage that directly flows from the promisee’s reliance on the promise.

Id. at 229 (emphasis in original). “In other words, ‘promissory estoppel derives from a promise

that induces reasonably foreseeable, detrimental reliance[.]’” Global Exec. Mgmt. Solutions, 260

F. Supp. 3d at 1381 (quoting Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1108 (9th Cir. 2009)).

Accordingly, under this conception “only reliance damages are allowed.” Id.

       At this early stage of the proceedings the Court concludes Plaintiffs have sufficiently

stated a claim under a promissory-estoppel theory. Although, as noted, the term requiring Young

to devote his time and energy to serving the Linx contract is too indefinite to be enforceable on a

breach-of-contract theory, the First Amended Complaint sets out a fairly straightforward basis



16 – OPINION & ORDER
from which to find the elements of a promissory-estoppel theory may be satisfied. Defendants’

promise of payment equivalent to a five percent stake in Linx if Young and VLS made the

requisite investment and performed their obligations is sufficient to satisfy the first element. It

was reasonably foreseeable that such an alleged promise would induce Young and VLS to make

such an investment. Moreover, taking Plaintiffs’ allegations as true at this stage of the

proceedings, Young and VLS actually made that investment and, in doing so, substantially

changed their position through the expenditure of money and the diversion of resources away

from PPSW’s business.

       Accordingly, on this record the Court concludes Plaintiffs state a plausible claim under

promissory estoppel in Claim Four.

       E.      Claim Five – Quantum Meruit

       As noted, in Claim Five Plaintiffs bring a claim that is alternative to Claim Three under a

quantum meruit – or unjust enrichment – theory. Defendants move to dismiss Plaintiff’s Claim

Five on the basis that Plaintiffs cannot bring a claim for unjust enrichment when the parties have

a valid contract.

       “When quantum meruit and contract claims are pleaded in the alternative, the quantum

meruit claim becomes relevant only if the contract does not address the services for which

recovery in quantum meruit is sought.” L.H. Morris Elec., Inc. v. Hyundai Semiconductor Am.,

Inc., 203 Or. App. 54, 66, 125 P.3d 1 (2005). “Quantum meruit is a form of restitution where the

plaintiff has performed services for defendant and seeks to recover their fair value. The law, in

appropriate situations, will imply a quasi-contract.” Kashmir Corp. v. Patterson, 43 Or. App. 45,

47, 602 P.2d 294 (1979).




17 – OPINION & ORDER
       As noted, Plaintiffs’ quantum meruit claim is alternative to their oral-contract claim. The

theory behind Claim Five is that Defendants reaped the benefits of the additional investment and

effort that VLS undertook as a result of the alleged agreement reached at the December 2016

meeting, and that VLS is entitled to fair-value compensation for those efforts. Defendants,

however, assert Plaintiffs’ quantum meruit claim should be dismissed because the written

contract governed the same “subject matter” as the alleged oral contract and, therefore, the

existence of the written contract precludes a quantum meruit claim. As alleged in the First

Amended Complaint, however, the oral contract governed a supplemental exchange of promises

between the parties (i.e., the additional investment and additional sales efforts in exchange for

greater compensation), not the benefits that Defendants allegedly reaped from the performance

of the original written contract. Although Plaintiffs will bear the burden of demonstrating that

Defendants reaped additional benefit from the distinct actions that Plaintiffs undertook as a result

of the alleged oral agreement, Defendants are incorrect that the original contract governs the

alleged conduct underlying Claim Five.

       Because Plaintiffs’ allegations relevant to Claim Five otherwise establish a plausible

basis for relief on a quantum meruit theory, on this record the Court declines to dismiss

Plaintiffs’ Claim Five.

                                         CONCLUSION

       For these reasons, the Court GRANTS in part and DENIES in part Defendants’ Motion to

Dismiss [ECF 23] as follows: The Court denies Defendants’ Motion as to Claims One, Four, and

Five. The Court, however, grants Defendants’ Motion as to Plaintiffs’ Claims Two and Three.

The Court dismisses those claims without prejudice and with leave to amend. To the extent that




18 – OPINION & ORDER
Plaintiffs intend to file a Second Amended Complaint, the Court directs Plaintiffs to do so no

later than August 15, 2019.

       The Court also GRANTS Defendants’ Motion to Strike [ECF 28] insofar as the Court

declined to consider the Young Declaration and attached Exhibits in ruling on Defendants’

Motion to Dismiss.

       IT IS SO ORDERED.

       DATED this _____ day of August, 2019.


                                                            ______________________________
                                                            MARCO A. HERNÁNDEZ
                                                            United States District Judge




19 – OPINION & ORDER
